IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,650-01


                           EX PARTE FERNANDO GARZA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1388830-A IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. KEASLER and YEARY , JJ., concur.

                                          OPINION

       Applicant was convicted of possession of a controlled substance and sentenced to 180 days

in the county jail. He did not appeal his conviction. He filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary and his due process rights were violated

because a controlled substance was not found in the materials he possessed. Based on the record,

the trial court has determined that Applicant’s plea was involuntary.

       Relief is granted. See Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). The

judgment in cause number 1388830 in the 174th District Court of Harris County is set aside, and
                                                                                                   2

Applicant is remanded to the custody of the Sheriff of Harris County to answer the charges. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 11, 2020
Do not publish